Citation Nr: 0326336	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right knee disability.

2.  Entitlement to a rating higher than 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to June 
1991.

A December 1999 RO decision established service connection 
and a 10 percent rating for a right knee disability, and 
established service connection and a 10 percent rating for a 
left knee disability.  The veteran appeals to the Board of 
Veterans' Appeals (Board), seeking higher ratings for the 
right and left knee conditions.  The Board remanded the case 
to the RO in November 2001.  At the time of the remand, other 
claims were also pending, but those claims were subsequently 
granted by the RO and are no longer on appeal.


FINDINGS OF FACT

1.  The veteran's right knee disability, including arthritis, 
is manifested by limitation of motion (-6 degrees extension 
to 99 degrees flexion on last examination), with no recurrent 
subluxation or lateral instability.

2.  The veteran's left knee disability, including arthritis, 
is manifested by limitation of motion (-6 degrees extension 
to 118 degrees flexion on last examination), with no 
recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2003).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from August 1990 to June 
1991.  Service medical records show that he injured his left 
knee in service.  He reportedly injured his right knee and 
had surgery on that knee prior to service.  Post-service 
medical records note periodic treatment for knee problems.

The veteran underwent a VA joints examination in October 
1999.  He complained of knee pain.  On examination, there was 
no effusion on the left knee.  There was moderate effusion on 
the right knee.  There was crepitus in both knees.  There 
also was a 6-inch well healed old scar down the lateral side 
of the right knee.  The right knee was about one and half 
inch larger than the left.  Extension of both knees was 0 
degrees.  Flexion on both knees was 100 degrees with pain.  
He walked with a limp on the right side.  He was not wearing 
the brace at the examination.  He could rise on his toes and 
heels, but he complained of pain.  He could tandem walk 
without difficulty.  Both knees were warm to touch.  X-rays 
revealed only a minor abnormality.    The diagnosis was 
residual knee pain, left and right, status post knee trauma.  
The examiner also commented that the functional loss of the 
knees was mild to moderate in nature.  

Additional VA outpatient records from 2001 and 2002 show knee 
complaints, particularly as to the right one.  A March 2002 
report of a right knee MRI noted mild degenerative joint 
disease.

A private doctor, Leon C. Casals, M.D., wrote in August 2002 
that he had seen the veteran for knee complaints in July 
2002.  He gave a history of right knee operations before 
service.  He reportedly now had limited range of motion of 
the right knee at 30 degrees of flexion.  X-rays reportedly 
showed severe degenerative joint disease of the right knee as 
well as moderate degenerative joint disease of the left knee.  

The veteran underwent a VA examination in August 2002.  He 
complained of knee pain.  He said his knee condition flared 
up when working on roads or climbing hills.  He said he used 
a cane sometimes and wore a brace on the right knee, although 
he did not wear it to the examination.  There was no history 
of dislocation or recurrent subluxation.  On objective 
examination, there was some objective evidence of painful 
motion, but there was no edema, effusion, instability, 
weakness, tenderness, redness, or heat.  There was some 
abnormal movement and some guarding of movement.  He had a 
very slight limp; there was no unusual shoe wear pattern.  
Flexion was 118 degrees on the left and 99 degrees on the 
right; normal motion was supposed to be 140 degrees.  
Extension on the left was -6 degrees and -6 degrees on the 
right as well; normal extension was 0 degrees.  There was a 6 
centimeter scar on the right lateral knee.  X-rays showed 
only intramedullary infarcts in the right distal femur 
diaphysis; there was no acute fracture or dislocation, and 
both knee joints were rather unremarkable.  Diagnosis was 
postoperative arthralgia joint disease of the right knee and 
arthralgia joint disease of the left knee with loss of 
function due to pain.  


II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, the supplemental statement of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary substantiate his claims for higher 
ratings for his right and left knee conditions.  He has been 
informed of his and the VA's respective responsibilities for 
providing evidence.  Pertinent records have been obtained, 
and VA examinations have been accomplished.  The notice and 
duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98 and 23-97.

A knee impairment with recurrent subluxation or lateral 
instability is rating 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is to be assigned.  38 C.F.R. § 4.31.

Arthritis shown by X-ray findings is rated on the basis of 
limitation of motion under the appropriate limitation of 
motion code for the affected joint.  When there is arthritis 
with at least some limitation of motion, but which would be 
rated noncompensable under a limtation of motion code, a 10 
percent rating may be assigned for each involved major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The medical evidence does not confirm that there is recurrent 
subluxation or lateral instability of the right or left knee.  
The last VA examination in 2002 found that such a problem was 
not present.  Thus a separate rating for knee instability 
under Code 5257 is not warranted as to either knee.

There is some evidence of arthritis of the knees, and such is 
to be rated based on limitation of motion.  A private doctor 
reported significant limitation of motion of the right knee 
in 2002, but such is not consistent with other medical 
records, including the VA examination findings shortly 
thereafter in 2002.  The most reliable evidence for rating 
purposes appears to be the latest VA examination in 2002.  At 
that examination, right knee motion was from -6 degrees 
extension to 99 degrees flexion, and left knee motion was 
from -6 degrees extension to 118 degrees flexion.  While the 
left knee motion is somewhat better than the right one, each 
knee has motion which is no more than 10 percent disabling 
under the diagnostic codes for arthritis and limitation of 
motion (Codes 5003, 5010, 5260, 5261).  There is no credible 
evidence that pain on use of the knees results in such a 
degree of additional limitation of motion that higher ratings 
would be warranted under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Because this appeal ensues from the initial rating assigned 
on the granting of service connection, different percentage 
ratings may be assigned for different periods of time, since 
the effective date of service connection, based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet. App. 119 (1999).  While there may have been some minor 
day-to-day fluctuations in the knee disorders, there appear 
to be no distinct periods of time during which higher ratings 
would be warranted, and thus staged ratings are not in order.

As the preponderance of the evidence is against the claims 
for higher ratings for right and left knee disorders, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Higher ratings for right and left knee disorders are denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



